Citation Nr: 1632258	
Decision Date: 08/15/16    Archive Date: 08/24/16

DOCKET NO.  09-09 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to an increased rating for lumbosacral degenerative disc disease, currently rated as 10 percent disabling prior to April 16, 2015, and 40 percent disabling thereafter. 

2. Entitlement to basic eligibility for a permanent and total disability rating for non-service connected pension purposes.  

 
REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1991 to August 1992.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Cleveland, Ohio, Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran filed a timely notice of disagreement in February 2008.  The RO issued a statement of the case (SOC) in January 2009.  The Veteran subsequently perfected his appeal with a VA Form 9 in February 2009.  The Board notes the Veteran initially requested a Decision Review Officer hearing, but later withdrew his request in March 2015.  

In an April 2015 rating decision, the Agency of Original Jurisdiction (AOJ) increased the rating for the service-connected lumbosacral degenerative disc disease (DDD) from 10 percent to 40 percent disabling, effective April 16, 2015.  As this rating action represents a partial grant of the benefit sought on appeal, as it pertains to the issue of the evaluation assigned for the service-connected lumbar DDD, this matter remains on appeal before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).

By that same April 2015 rating decision, the AOJ granted service connection for: radiculopathy of the left lower extremity, evaluated as 10 percent disabling, effective from January 25, 2007, and radiculopathy of the right lower extremity, evaluated as 10 percent disabling, effective from January 25, 2007.  While the April 2015 rating action constitutes a grant of benefits with respect to the awards of service connection, the downstream issues concerning the effective date and level of the disability rating assigned for each of the aforementioned conditions, following the grants of service connections, are separate appealable issues.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Since the Veteran has been afforded written notice of his right to appeal the remaining adjudicative actions effectuated by the April 2015 rating decision, and the Veteran did not  submit a notice of disagreement, the issues concerning radiculopathy of the right and left lower extremities will not be addressed as part of the current appeal.

In April 2015, the AOJ issued a supplemental SOC that addressed the issues of entitlement to an increased evaluation for the service-connected lumbosacral DDD and entitlement to a permanent and total disability rating for pension purposes.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records. 


FINDINGS OF FACT

1.  The record evidence is at least in relative equipoise as to whether, at all times during the pendency of the appeal, the Veteran's DDD of the lumbosacral spine is manifested by IVDS that approximates incapacitating episodes requiring bed rest with a duration of at least six weeks.

2.  The record evidence establishes that the Veteran is currently employed in a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a 60 percent rating for DDD of the lumbosacral spine are met.  38 U.S.C.A. § 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.14, 4.21, 4.40, 4.41, 4.45, 4.59, Diagnostic Code 5243 (2015).

2.  The criteria for entitlement to basic eligibility for a permanent and total disability rating for pension purposes are not met.  38 U.S.C.A. §§ 1155, 1502, 1521 (West 2014); 38 C.F.R. §§ 3.3, 3.321(b)(2), 3.340, 3.342, 4.15, 4.16, 4.17 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim. VA regulations for the implantation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).
The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing. 38 C.F.R §3.159(b)(2015). The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; see also Pelegrini v. Prinicipi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant. See Pelegrini, 18 Vet. App. At 121. 

The Board finds that VA has met all statutory and regulatory notice and duty to assist provisions, as the Veteran was advised of VA's duties to notify and assist in the development of his claims for service connection prior to its initial adjudication.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In particular the February 2007 letter explained the evidence necessary to substantiate the Veteran's claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The February 2007 letter also informed him of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond/supplement the record and he has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs), service personnel records, and pertinent post service treatment records have been secured and associated with the claims file.  His statements in support of the claim are also of record.  After a careful review of such statements, the Board has concluded that no available, pertinent evidence has been identified that remains outstanding.

Also, the Veteran was afforded VA examinations in November 2007, November 2013, and April 2015.  These examinations are found to be adequate in so far as they thoroughly and accurately portray the extent of the claimed disabilities.  They were each conducted after a review of the claims file and with a history obtained from the Veteran.  The Board notes that the VA examiners correctly recited the Veteran's pertinent medical history and examined the Veteran's disability. It is thus clear that the examiners had the information required to properly consider the Board's inquiries. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). The resulting medical opinions, taken together, are considered adequate for adjudication purposes as they are based on consideration of the Veteran's medical history and describe the relevant disability in sufficient detail to enable the Board to reach a fully informed decision. See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Notably, neither the Veteran nor his representative has asserted that the November 2007, November 2013, and April 2015 examinations were inadequate.

The Veteran has not identified any pertinent evidence that remains outstanding. Accordingly, VA's duty to assist is met and the Board will address the merits of the claims.



II. Degenerative Disc Disease Lumbosacral Spine

A.  Legal Criteria 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2015).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

The Veteran bears the burden of presenting and supporting his claim for benefits.  See 38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. § 4.45 (2015).  See, DeLuca v. Brown, 8 Vet. App. 202 (1995).
The intent of the schedule is to recognize painful motion with joint or peri-articular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).

Although pain may cause a functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,' in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40).

Lumbar spine disabilities are rated on the basis of limitation of motion, with evaluations assigned under the General Rating Formula for Diseases and Injuries of the Spine.  A note following the schedule criteria indicates that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, Plate V, General Rating Formula for Diseases and Injuries of the Spine, Note 2 (2015).  Diagnostic Codes 5235-5243.

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  An evaluation higher of 40 percent is not warranted unless there is forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  An evaluation of 50 or greater requires unfavorable ankylosis of the entire thoracolumbar spine.

Note 1 to this rating schedule states that any associated objective neurologic abnormalities, including but not limited to bowel or bladder impairment, are to be evaluated separately under appropriate diagnostic codes.  

In the alternative, an evaluation can be assigned under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. Intervertebral disc syndrome is to be evaluated either under the new general rating formula for diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in a higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  

For intervertebral disc syndrome manifested by incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent evaluation is warranted; with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent evaluation is warranted; with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent evaluation is warranted; and with incapacitating episodes having a total duration of at least one weeks but less than two weeks during the past 12 months, a 10 percent evaluation is warranted.  

Note 1 of that code provides that, for purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.


B. Facts and Analysis 

The Veteran claims that he is entitled to a disability evaluation in excess of 10 percent for his service-connected lumbar DDD prior to April 16, 2015, and in excess of 40 percent from that time.

In a November 2006 record from Dr. J.S., of Berger Health System, it was noted an MRI was done, revealing lumbosacral degenerative disc disease, L2-L3 and L3-L4 disc bulge with central and foraminal stenosis.  In a December 2006 treatment note, the Veteran reported constant throbbing, sharp pain across his lower back, and numbness radiating into both thighs, and down the right leg. He reported working at the USPS, but being off work for the prior four weeks due to pain.  He reported pain that is aggravated with lifting and bending, and better with medication and sitting in a firm chair, and taking Percocet.  On range of motion testing his lumbar flexion and extension was reduced 25 percent, and he had increased pain with extension and rotation.  The Board notes 25 percent of 90 degrees of flexion (the full range of motion of flexion of the lumbar spine), results in 67.5 of flexion.  The Veteran received lumbar epidural steroid injections, due to his lower back pain, in December 2006 and January 2007, with no improvement.  In a January 2007 record, Dr. J. S., noted the Veteran's flexion and extension was reduced by 75 percent, with the Veteran reporting he had difficulty performing a daily exercise program due to his pain.  The Board notes 75 percent of 90 degrees results in 22.5 degrees of flexion.    Dr. J.S., documented that the Veteran was to be off work for the following month.   

In the Veteran's January 2007 claim for an increased rating for his back disability, he reported his condition had worsened in nature and last working in November 2006.  

Correspondence from the Veteran's supervisor at the Lancaster, Ohio, U.S. Post Office, dated August 12, 2008, indicated the Veteran had been off work from November 2006 through February 2007, and since October of 2007.    

The Veteran submitted his leave records from the U.S.P.S., for the years 2006, 2007, and 2008.  For the year 2006, the Veteran had leave without pay during October, November and December.  During 2007, the records indicate the Veteran used leave without pay from January through February, and again during May, and September through December.  During 2008, the records indicate the Veteran used leave without pay from January through August.
 
In a record from February 2007, Dr. J.B., of Northridge Family Practice, LLC, 
the Veteran was noted as having degeneration of the lumbosacral spine at L3-L4, and was prescribed Percocet.  According to an August 2008 record, Dr. J.B., noted  that the Veteran was unable to work as of October 30, 2007 due to his lumbosacral spine condition, and was off of work until April 8, 2008.  The Veteran was cleared to return to work on limited duty, however Dr. B. noted that his employer was unable to find work within those constraints.  The Veteran was noted as having been out of work for 10 months.

The Chillicothe VAMC treatment records from 2005 through 2013 were obtained, and document complaints of chronic back pain.  In a September 2005 entry, the Veteran reported severe back pain that prevented him from going to work at the U.S.P.S. that day due to the severity of the pain.  In an October 2013 entry the Veteran called the emergency department with a request for treatment, however the specific problem was not identified, and the triage nurse noted the Veteran was last seen in 2005.

In November 2007 the Veteran underwent a VA examination at the Chillicothe VAMC.  The Veteran reported pain on a daily basis at 8 out of 10 that radiated down his legs bilaterally.  The Veteran was receiving steroid injections to his spine, and taking pain medication.  The Veteran reported flare-ups depending on the physical activity such as lifting or bending, at which time pain would increase to a 10 out of 10.  The Veteran reported occasional unsteadiness with flare-ups.  The Veteran reported being unable to stand for longer than 1 to 2 hours.  The Veteran denied any other medical conditions, and a review of systems was negative.  Range of motion testing revealed flexion to 80 degrees, extension to 20 degrees, and right lateral flexion to 25 degrees, left lateral flexion to 25 degrees, right lateral rotation and left lateral rotation to 25 degrees.  The Veteran experienced stiffness and pain in the lumbar spine with range of motion testing.  There was no additional limitation in range of motion on repetitive testing due to weakness, fatigue, lack of endurance, incoordination or pain.  There was tenderness to palpation over the lower lumbar vertebrae at L3-L4 level.  There was no evidence of muscle tightness, and straight leg raise testing was unremarkable.  There was no evidence of a gait abnormality.  The general medical examination was within normal limits.  

In November 2013 the Veteran underwent a VA examination at the Chillicothe VAMC.  The Veteran reported flare-ups that impact the function of his spine, following lifting, bending or prolonged sitting, which caused sharp pains in his lower back.  Range of motion testing revealed forward flexion to 65 degrees with pain starting at 45 degrees, extension to 25 degrees with pain starting at 20 degrees, right lateral flexion to 25 degrees with pain starting at 20 degrees, left lateral flexion to 20 degrees with pain starting at 20 degrees, right lateral rotation to 30 degrees with pain starting at 25 degrees, and left lateral rotation to 30 degrees with pain starting at 20 degrees.  Following three repetitions, range of motion was flexion to 75 degrees, extension to 25 degrees, right and left lateral flexion to 25 degrees, and right and left lateral rotation to 30 degrees.  Following repetitive use testing, the Veteran did not have additional limitation in range of motion of the thoracolumbar spine.  With regard to functional loss and/or functional impairment of the spine, following repetitive use, the Veteran experienced excess fatigability and pain on movement.  The Veteran had no tenderness, guarding or muscle spasms of the thoracolumbar spine.  Muscle strength testing was normal, and there was no evidence of muscle atrophy.  Reflex and sensory examination results were normal.  The Veteran had right and left lower extremity radiculopathy, mild in severity.   Straight leg raising results were negative.  The Veteran was diagnosed with intervertebral disc syndrome (IVDS), and reported experiencing an incapacitating episode over the past 12 months which lasted less than 1 week.  No other neurologic abnormalities such as bowel or bladder problems, were found on examination.  The examiner concluded that the Veteran's thoracolumbar spine condition impacted his ability to work in the sense that the Veteran's job duties required him to bend and lift, which then caused him increased pain.  The Veteran reportedly could walk approximately one quarter of a mile without issues.  The Veteran reported being able to lift approximately 15 to 20 pounds without issues, with any bending or stooping causing an increase in pain.  The Veteran reported using sick leave on a monthly basis due to flare-ups.  X-rays revealed degenerative disc changes at L2-L3, and L3-L4.  

In April 2015 the Veteran underwent a VA examination at the Chillicothe VAMC.  The Veteran reported experiencing mild to severe back pain daily.  He reported a flare-up in pain with prolonged standing, sitting, or repetitive movements.  With regard to functional impairment of his spine, the Veteran reported that pain contributes to decreased range of motion.  Range of motion testing revealed forward flexion to 50 degrees, extension to 5 degrees, right lateral flexion and left lateral flexion to 10 degrees, right lateral rotation and left lateral rotation to 10 degrees.  The Veteran experienced pain with all range of motion testing, which contributed to a functional loss of decreased range of motion.  The Veteran had sharp pain with palpation to his upper, middle, and lower back.  Following three repetitions, range of motion was flexion to 30 degrees, extension to 5 degrees, right lateral flexion to 10 degrees, left lateral flexion to 5 degrees, and right and left lateral rotation to 10 degrees.  With regard to pain, weakness, fatigability or incoordination limiting functional ability with repeated use over time, the examiner was unable to say without mere speculation because the Veteran was not examined after repetitive use over time.  With regard to pain, weakness, fatigability or incoordination limiting functional ability with flare-ups, the examiner was unable to say without mere speculation because the Veteran was not examined after repetitive use over time.  The Veteran did not have any guarding or muscle spasms.  His muscle strength testing was normal, and he did not have any muscle atrophy. Sensory examination revealed decreased sensation to light touch, and his reflex examination revealed hypoactive reflexes.  Right straight leg raising was positive, and left straight leg raising was negative.  The Veteran was found to suffer from left and right lower extremity radiculopathy of mild severity.  There was no evidence of ankylosis.  There were no other neurologic abnormalities or findings related to a thoracolumbar spine condition found.  The Veteran has intervertebral disc syndrome (IVDS), but the Veteran had not had any episodes of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician in the past 12 months.  The Veteran uses a cane on an occasional basis.  Diagnostic imaging was reviewed which revealed arthritis.  With regard to the Veteran's thoracolumbar spine condition's impact on his ability to work, the Veteran reported being able to walk on even ground for half a mile, stand 5 minutes, climb one step at a time, and hence the impact was on his ability to perform prolonged standing, walking, and repetitive movements in a physical or sedentary environment.  The Veteran was noted as being employed with the United States Postal Service USPS).

The Board finds that the nature, frequency, duration, and severity of the Veteran's symptoms warrant a 60 percent rating throughout the period on appeal.      

As the medical records and examinations indicate above, the Veteran has been diagnosed with IVDS.  Specifically according to a December 2006 record from Dr. J. S., the Veteran had been out of work for a month due to his back pain.  The Veteran's supervisor in August 2008 indicated the Veteran had been off work since October 2007.  According to a treatment record from February 2007 by Dr. J.B., the Veteran had been out of work for 10 months as a result of his back pain.  According to the November 2007 VA examination, the Veteran reported flare ups of pain, and receiving steroid injections, and pain on a daily basis at 8 out of 10.  At the November 2013 examination, the Veteran was noted as having IVDS, and experiencing incapacitating episodes during the prior 12 months that lasted a week.  The Veteran also stated at the 2013 examination that he uses sick leave on a regular, monthly basis, as a result of flare ups of back pain.  According to the recent April 2015 examination, the Veteran had IVDS, and his lowest flexion on examination was 30 degrees.

While the medical records do not specify prescribe bed rest, the Board finds that with consideration of the Veteran's complaints of back pain as well as impairment that has been described as evidenced by his using sick leave at work regularly, and missing work for long periods of time, his lumbar spine disability would account for impairment due to incapacitating episodes from acute signs and symptoms of IVDS, which would presumably require both prescribed medication and bedrest by a physician.  See 38 C.F.R. § 4.71a, DC 5243, Note (1).  Resolving all doubt in the Veteran's favor, the Board finds it reasonable to conclude that the record evidence is sufficient to support a showing of impairment of the lumbosacral spine as a result of flare ups in pain, which would more nearly approximate IVDS of the lumbar spine with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, for the pendency of the appeal.

The Veteran is not entitled to a disability rating in excess of 60 percent for his service-connected lumbosacral spine disability.  Initially, the Board notes that a 60 percent is the maximum scheduler disability rating available under DC 5243.  38 C.F.R. § 4.71a. Under 38 C.F.R. § 4.71a, DC 5237, the evidence does not establish that the back disability has been manifested by unfavorable ankylosis of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine, to warrant a higher disability rating.

There is no evidence in the VA treatment records, private treatment records, or VA examination reports, that the Veteran has ankylosis of the lumbosacral spine.  The Board notes that ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure. See Dorland's Illustrated Medical Dictionary 93 (30th ed. 2003). See also 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, NOTE (5) (defining ankylosis as fixation of a joint in a particular position). The Board finds that the Veteran does not have ankylosis of the thoracolumbar spine.  

Accordingly the evidence does not establish that the service-connected back disability has been manifested by unfavorable ankylosis of the entire thoracolumbar  spine or unfavorable ankylosis of the entire spine, to warrant a disability rating in excess of 60 percent. 38 C.F.R. § 4.71a, DCs 5237, 5243.

In forming this decision, the Board has considered the Veteran's complaints of pain in the lumbosacral spine.  However, the lay and objective medical evidence does not show that his symptoms result in additional functional limitation to the extent that the Veteran's disability warrants a higher disability rating than that already provided.  38 C.F.R. § 4.71a.

In this regard, for the entire period on appeal, the record before the Board demonstrates that the Veteran is most appropriated rated the maximum 60-percent scheduler criteria available for IVDS under DC 5243.  The Board further notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should be considered in conjunction with the DCs predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  Thus, even when considering the Veteran's pain, the requirements for a disability rating in excess of 60 percent are not met.  Accordingly, the Board finds the current evaluation assigned by the decision herein adequately compensates the Veteran for the pain and functional impairment caused by his service-connected lumbosacral spine disability.  See, e.g., DeLuca, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45.

In this function, there were complaints of pain.  Pain is suggested to decrease functional activity with use over a period of time as evidenced by his reports of pain, less movement than normal and disturbance in locomotion.  The private and VAMC treatment records demonstrate reports of pain with movement.  Throughout the course of the appeal the Veteran has reported flare-ups that have required him to use sick leave at work, and restrict his ability to perform activities of daily living.  To be entitled to the next higher evaluation of 100 percent, there must be unfavorable ankylosis of the entire thoracolumbar spine.  Even with the limitations put on the Veteran's spine as evidenced by the decreased ability to perform normal working movements of the body, there is no evidence of ankylosis, or persuasive probative evidence that shows that during the Veteran's flare-ups he experiences a level of impairment contemplated in a higher rating.  As such, an evaluation in excess of 60 percent is not warranted.

Accordingly, for the reasons discussed above, the Board determines that a 60-percent rating, and no higher, is warranted under DC 5243 for the entire period on appeal.

C.  Other Considerations

Extra-scheduler rating

Additionally, the Board has contemplated whether the case should be referred for extra-scheduler consideration.  In this regard, to accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

Pursuant to 38 C.F.R. § 3.321(b), ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the scheduler evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-scheduler evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular scheduler standards. 

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court specified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the scheduler rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the scheduler rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned scheduler evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

If the RO or the Board finds that the scheduler evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an extra-scheduler rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996). 

In Thun, the Court further explained that the actual wages earned by a particular Veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that Veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extraschedular consideration cannot be used to undo the approximate nature of the rating system created by Congress. 

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The Board is aware of the Veteran's complaints as to the effects of his service-connected lumbar spine disability on his activities of work and daily living.  In the Board's opinion, all aspects of this disability are adequately encompassed in the assigned scheduler ratings.  In this respect, the Veteran complains of pain and limitation of motion.  This decision grants the Veteran an increased rating for his lumbar spine disability, to 60 percent disabling, which takes into account and recognizes that his employment has been impaired.  His 60 percent rating contemplates the impairment of function caused by painful and limited motion and incapacitating episodes.  Specifically, the Board notes that the rating criteria for the Veteran's service-connected lumbar DDD and IVDS, and his right and left lower extremity sciatic nerve radiculopathy associated with lumbosacral disability adequately contemplates the level of impairment that is demonstrated by the evidence of record.  The Board further notes, the evidence of record indicates the Veteran is currently employed.   

As noted above, musculoskeletal disability rating contemplates factors such as limitation of motion; functional loss due to pain, weakness, fatigability, incoordination, or pain on movement of a joint; and actually painful, unstable, or malaligned joints due to healed injury.  The lumbar DDD and IVDS in the case at hand is not characterized by any additional complaints or symptoms that are not contemplated by the applicable rating criteria. Furthermore, the rating criteria of Diagnostic Code 5243 broadly evaluate the Veteran's back condition based on overall severity, which is not limited in scope to specific symptoms.  By definition, any manifestation of this disability that contributes to the severity of that disability is contemplated by the rating criteria. The Veteran has not described any exceptional or unusual features associated with the service-connected disabilities being rated herein.  In short, the Board finds that the assigned scheduler evaluations are adequate.  Therefore, the Veteran's subjective complaints were included in the currently assigned ratings.  Thus, the Veteran's disability pictures are contemplated by the rating schedule, and the assigned scheduler evaluations are therefore, adequate.  See Thun, 22 Vet. App. 111, 114-15 (2008).  Consequently, referral for extraschedular consideration is not warranted. 

Total Rating Based on Individual Unemployability (TDIU) and Nonservice-Connected Pension (Pension)

With respect to pension, a veteran is entitled to non-service connected pension benefits if he is permanently and totally disabled from a non-service connected disability which is not the result of willful misconduct, provided that he has the requisite service. 38 U.S.C.A. § 1521(a); 38 C.F.R. §§ 3.3, 3.314(b).

Permanent and total disability will be held to exist when an individual is unemployable as a result of disabilities that are reasonably certain to last throughout the remainder of that person's life. 38 C.F.R. §§ 3.340(b), 4.15.  

With respect to TDIU, a total disability rating may be assigned, where the scheduler rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides." Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that "provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income..."

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment." 38 C.F.R. § 4.16(a) (2014). See also Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991). That is, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration or accommodation was given on account of the same. See 38 C.F.R. § 4.18 (2014). Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person. 38 C.F.R. § 4.16(a) (2014). Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold. Id. Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop. Id.

Service connection is in effect for lumbar spine DDD rated as 10 percent disabling since September 1992, and 60 percent disabling since January 2007; right lower extremity sciatic nerve radiculopathy rated as 10 percent disabling since January 2007, and left lower extremity sciatic nerve radiculopathy rated as 10 percent disabling since January 2007.  The combined evaluation effective September 1992 is 10 percent, and since January 2007 is 70 percent.  

While the Veteran meets the threshold percentage requirements provided in 38 C.F.R. § 4.16(a), the record evidence establishes that the Veteran is, in fact, gainfully employed.

On the VA Form 9 in February 2009, the Veteran reported working six hours a day five days a week, which equates to a 32 hour work week.  4.16(a) notes marginal employment shall not be considered substantially gainful employment.  Marginal employment is deemed to exist when a Veteran's earned annual income does not exceed the amount established by the US Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  According to the VA Form 21-527 from January 2007, the Veteran reported earning 38,000 in 2006.  According to the 2015 US Department of Commerce Bureau of the Census, the poverty threshold for one person under the age of 65, is $12,331.  Even taking into account a reduced work schedule of 32 hours per week, the Veteran's income would be above the poverty threshold of $12, 331, hence the evidence indicates gainful employment.

According to VA treatment records, in an October 2005 treatment note, the Veteran reported working as a postal worker.  At the November 2007 and November 2013, VA examinations, the Veteran's spine pain was noted as contributing to difficulty working.  The most recent VA examination in April 2015, established that the Veteran continued to work at the USPS.  Accordingly, as the record evidence establishes that the Veteran is gainfully employed at the USPS, the criteria for basic eligibility for a TDIU rating under 38 C.F.R. § 4.16(a)-(b), and for a permanent and total rating for nonservice-connected pension purposes, are not met.


ORDER

For the entire appeal period, entitlement to a 60 percent rating, but no higher for DDD of the lumbosacral spine, is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to basic eligibility for a permanent and total rating for nonservice-connected pension purposes is denied.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


